Title: To George Washington from the Council of Maryland, 12 August 1778
From: Council of Maryland
To: Washington, George


          
            Sir.
            In Council 12th Augt 1778.
          
          Lieut. Colo. Smith by his Letter of the 26th last, informs us that he is desired by the
            Officers of the second Maryland Brigade to apply to us for Money to inlist the nine
            Months Men, many of whom they have inlisted for three Years and the greatest Number of
            whom may be before their Time has expired; that the Money, which they will frequently
            want, will induce them and, he conceives an Order through your Excellency to the
            Paymaster General would be the most convenient Method.
            We very much wish to prevent, as far as possible, the like Inconveniencies again
            occurring in reinlisting and recruiting as we have too often experienced and, if it can
            be done with Propriety, hope you will give the necessary Orders for the Advance of the
            forty Dollars Bounty allowed by this State for such of the nine Months Men as may inlist
            in our Regiments. If this Mode of Advance on Account of the State cannot be effected, we
            shall endeavour to furnish the Officers in  some other Method, though
            none offers itself at present. We are Sir with the greatest Respect &ca.
        